UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Aristotle/Saul Opportunity Fund Class I Shares (ARSOX) SEMI-ANNUAL REPORT June 30, 2012 Aristotle/Saul Opportunity Fund A series of the Investment Managers Series Trust (the “Trust”) Table of Contents Letter to Shareholders 1 Schedule of Investments 3 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Supplemental Information 16 Expense Example 18 Dear Fellow Shareholder: During the quarter ending June 30, 2012, the Aristotle/Saul Opportunity Fund returned a -5.80% which compares to the MSCI World (net) index of -5.07%. The investment environment in the second quarter could not have been more different from the first.The first quarter was a continuation of optimism flowing from the growing likelihood of a Greek debt solution. That optimism ended abruptly on May 8th with the elections in Greece. Every politician who had supported austerity and or one of the many brokered EU debt solutions was summarily dismissed, leaving banks and markets scrambling to envision a European Union without Greek participation.While the latest elections and the more broadly defined EU “solution” has buoyed optimism of late;excuse us if we remain skeptical “been there, done that.” What is common during periods of macroeconomic uncertainty and the resultant reduced appetite for perceived risk is an increased fund flow into more predictable assets. In the first quarter, under a more normal appetite for risk, financials, technology, consumer discretionary and energy stocks led the performance pack while consumer staples and utilities lagged.The exact opposite was the case in the second quarter.Oil prices fell as did energy stocks and the other Q1 leaders gave up all their gains. While these short term macroeconomic events can have a meaningful impact on short-term results, the Fund’s advisor, Aristotle Capital Management, in pursuing its investment objective, seeks attractive risk-adjusted returns by investing in securities trading at significant discounts to their fair value.In selecting investments for the Fund, the Fund’s investment advisor, employs a fundamental, bottom-up approach which focuses first on the quality of companies’ businesses and then considers whether the companies’ securities are available at an attractive price. This disciplined approach over long periods of time has the potential to yield positive, risk-adjusted results through superior security selection. The underperformance for the Fund for the quarter was attributable mainly to our positions in three economic sectors; financials, energy, and industrials.As mentioned above, each of those sectors within the portfolio performed well earlier in the year yet suffered in the second quarter as the markets pulled back.Also, as oil prices retreated, our energy holdings (Schlumberger, Total SA, Repsol) which are leveraged to oil prices declined. Positive contributors to the portfolio in the second quarter included our stock selection in the technology sector led by eBay Inc. which returned +13.9% in the quarter.Although the consumer discretionary sector was weak in the quarter, our stock selection in that sector added nearly 100 basis points1 in relative performance.Both of our housing related businesses, Lennar (+13.9%) and Home Depot (+5.9%) performed well in the quarter. Going forward we continue to expect headlines to contribute to short term volatility in the markets as perceived risks are digested.While we are interested bystanders it does not affect nor influence our daily charge of uncovering very high quality businesses with multiple positive catalysts for change which we feel will be successful under many economic scenarios. Thank you for your investment in the Aristotle/Saul Opportunity Fund. Sincerely, Aristotle Capital Management 1 A basis pointis a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 1 Risk Considerations: An investment in the Fund is subject to risks and you could lose money on your investment in the Fund.The principal risks of investing in the Fund include, but are not limited to, investing in foreign securities, emerging markets, short sales, derivatives, below investment grade bonds, convertible securities, and ETFs. Foreign securities have additional risks including currency rate changes, political and economic instability, lack of comprehensive company information, less market liquidity, less efficient trading markets, and differing auditing controls and legal standards. Investments in emerging markets involve even greater risks. The use of short sales and ETFs may cause the fund to have higher expenses than those of other equity funds. Short sales are speculative transactions and involve special risks, including a greater reliance on the investment team's ability to accurately anticipate the future value of a security. The Fund's losses are potentially unlimited in a short sale transaction. The Fund's use of short sales and futures contracts leverages the Fund's portfolio. The Fund's use of leverage can make the Fund more volatile and magnify the effect of any losses. There is no assurance that a leveraging strategy will be successful. The Fund may invest in derivatives which can be highly volatile, illiquid, difficult to value, and changes in the value of a derivative may not correlate with the underlying securities or other securities held directly by the Fund.Such risks include gains or losses which, as a result of leverage, can be substantially greater than the derivatives' original cost. There is also a possibility that derivatives may not perform as intended which can reduce opportunity for gain or result in losses by offsetting positive returns in other securities the Fund owns. 2 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 81.7% CONSUMER DISCRETIONARY – 8.1% Adidas A.G. - ADR $ Home Depot, Inc. J.C. Penney Co., Inc. Lennar Corp. - Class A CONSUMER STAPLES – 9.2% Aeon Co., Ltd. Bunge Ltd. Diageo PLC - ADR General Mills, Inc. Unilever N.V. ENERGY – 5.1% Repsol YPF S.A. - ADR Schlumberger Ltd. Total S.A. - ADR Transocean Ltd. FINANCIALS – 15.1% Banco Santander S.A. - ADR DBS Group Holdings Ltd. - ADR DNB ASA DNB ASA - ADR First Republic Bank* JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. - ADR ORIX Corp. Standard Chartered PLC UDR, Inc. - REIT HEALTH CARE – 7.7% Abbott Laboratories Baxter International, Inc. Community Health Systems, Inc.* Daiichi Sankyo Co., Ltd. - ADR 3 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2012 (Unaudited) Number of Shares Value INDUSTRIALS – 9.5% General Dynamics Corp. $ Komatsu Ltd. Nidec Corp. Pall Corp. SPX Corp. TOTO Ltd. INFORMATION TECHNOLOGY – 15.3% Apple, Inc.* eBay, Inc.* EMC Corp.* Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. Toshiba Corp. MATERIALS – 4.5% Dow Chemical Co. Martin Marietta Materials, Inc. Toray Industries, Inc. TELECOMMUNICATION SERVICES – 3.2% Vivendi S.A. Vivendi S.A. - ADR Vodafone Group PLC - ADR UTILITIES – 4.0% AES Corp.* Enersis S.A. - ADR TOTAL COMMON STOCKS (Cost $9,360,138) 4 Aristotle/Saul Opportunity Fund SCHEDULE OF INVESTMENTS – Continued As of June 30, 2012 (Unaudited) Principal Amount Value MEDIUM TERM NOTE – 3.6% $ Abbey National Treasury Services PLC 4.000%, 4/27/2016 $ TOTAL MEDIUM TERM NOTE (Cost $392,465) Number of Shares Value SHORT-TERM INVESTMENTS – 14.3% Federated Prime Obligations Fund - Institutional Shares, 0.16%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,536,219) TOTAL INVESTMENTS – 99.6% (Cost $11,288,822) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Financial Statements. 5 Aristotle/Saul Opportunity Fund SUMMARY OF INVESTMENTS As of June 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 15.3% Financials 15.1% Industrials 9.5% Consumer Staples 9.2% Consumer Discretionary 8.1% Health Care 7.7% Energy 5.1% Materials 4.5% Utilities 4.0% Telecommunication Services 3.2% Total Common Stocks 81.7% Medium Term Note 3.6% Short-Term Investments 14.3% Total Investments 99.6% Other Assets in Excess of Liabilities 0.4% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Aristotle/Saul Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2012 (Unaudited) Assets: Investments in securities, at value (cost $11,288,822) $ Receivables: Dividends and interest Due from Advisor Offering costs Prepaid expenses Total assets Liabilities: Payables: Administration fees Custody fees Fund accounting fees Transfer agent fees and expenses Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized depreciation on investments ) Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 Aristotle/Saul Opportunity Fund STATEMENT OF OPERATIONS For the Period March 30, 2012* through June 30, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $9,430) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Fund accounting fees Offering costs Administration fees Registration fees Audit fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Shareholder reporting fees Miscellaneous Insurance fees 98 Total expenses Advisory fees waived ) Other expenses waived or reimbursed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments ) Foreign currency transactions 46 Net realized loss ) Net change in unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments and foreign currency ) Net Decrease in Net Assets from Operations $ ) * Commencement of operations. See accompanying Notes to Financial Statements. 8 Aristotle/Saul Opportunity Fund STATEMENT OF CHANGES IN NET ASSETS For the Period March 30, 2012* to June 30, 2012 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments ) Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Undistributed net investment income $ Capital Share Transactions: Shares sold Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 9 Aristotle/Saul Opportunity Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period March 30, 2012* to June 30, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized loss on investments ) Total from investment operations ) Net asset value, end of period $ Total return -5.80
